
	
		II
		112th CONGRESS
		1st Session
		S. 972
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Carper introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend titles 23 and 49, United States Code, to
		  establish procedures to advance the use of cleaner construction equipment on
		  Federal-aid highway and public transportation construction projects, to make
		  the acquisition and installation of emission control technology an eligible
		  expense in carrying out such projects, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Construction Act of
			 2011.
		2.Highway
			 construction projects
			(a)In
			 generalChapter 3 of title 23, United States Code is amended by
			 adding at the end the following:
				
					330.Construction
				equipment and vehicles
						(a)DefinitionsIn
				this section:
							(1)Change
				orderThe term change order means a written document
				that—
								(A)modifies any
				provision of a contract to carry out a covered highway construction project;
				and
								(B)is issued by a
				State transportation department that is a party to that contract to implement a
				diesel emission control technology.
								(2)Covered
				equipment
								(A)In
				generalThe term covered construction equipment
				means any off-road diesel equipment and any on-road diesel equipment that is
				operated on a covered highway construction project for not less than 80 hours
				over the life of the project.
								(B)ExclusionsThe
				term covered construction equipment does not include—
									(i)equipment with an
				engine that meets or exceeds any particulate matter emission standards for the
				applicable engine power group issued by the Environmental Protection Agency
				relating to particulate matter exhaust for new diesel engines that are in
				effect on the date on which the highway construction project commences;
									(ii)equipment with
				diesel exhaust control technology that was installed during the 6-year period
				ending on the date of award of the contract for the covered highway
				construction project;
									(iii)large cranes,
				such as Sky cranes or Link Belt crashes, that are responsible for critical lift
				operations, if the emission control technology would adversely affect lift
				capacity; and
									(iv)additional or
				replacement equipment brought on the job site after work has commenced to
				prevent or remedy harm to human beings or to address an emergency.
									(3)Covered highway
				construction project
								(A)In
				generalThe term covered highway construction
				project means a Federal-aid highway construction project carried out
				under this title or any other Federal law.
								(B)InclusionsThe
				term covered highway construction project includes—
									(i)projects funded,
				in whole or in part, by amounts from the Highway Trust Fund; and
									(ii)projects funded,
				in whole or in part, by amounts from the general fund of the Treasury.
									(4)Diesel emission
				control technology
								(A)In
				generalSubject to subparagraph (B), the term diesel
				emission control technology means a technology that—
									(i)is—
										(I)a diesel exhaust
				control technology;
										(II)a diesel engine
				upgrade;
										(III)a diesel engine
				repower; or
										(IV)an idle
				reduction control technology; and
										(ii)reduces
				PM2.5 emissions from covered equipment by—
										(I)not less than 85
				percent control of any emission of particulate matter; or
										(II)the maximum
				achievable reduction of any emission of particulate matter.
										(B)Criteria
									(i)In
				generalTo be considered a diesel emission control
				technology, the technology described in subparagraph (A)(i) shall meet
				the criteria described in clauses (ii) through (v), as applicable.
									(ii)Diesel exhaust
				control technologyFor a diesel exhaust control technology, the
				technology shall be—
										(I)installed on a
				diesel engine or vehicle;
										(II)included on a
				list of verified retrofit technologies maintained by the Environmental
				Protection Agency or the California Air Resources Board; and
										(III)certified by
				the installer as having been installed in accordance with the specifications
				included on the list referred to in subclause (II) for achieving a reduction in
				1 or more air quality criteria for air pollutants under section 109 of the
				Clean Air Act (42 U.S.C. 7409).
										(iii)Diesel engine
				upgradeFor a diesel engine upgrade, the upgrade shall be
				performed on an engine that is—
										(I)rebuilt using new
				components that collectively appear as a system, such as a kit, on a list of
				verified retrofit technologies maintained by the Environmental Protection
				Agency or the California Air Resources Board; and
										(II)certified by the
				installer to have been installed in accordance with the specifications included
				on the list referred to in subclause (I) for achieving a reduction in 1 or more
				air quality criteria for air pollutants under section 109 of the Clean Air Act
				(42 U.S.C. 7409).
										(iv)Diesel engine
				repowerFor a diesel engine repower, the repower shall be
				conducted on a new or remanufactured diesel engine that is—
										(I)installed as a
				replacement for an engine used in the existing equipment, subject to the
				condition that the replaced engine is—
											(aa)used for
				scrap;
											(bb)permanently
				disabled; or
											(cc)returned to the
				original manufacturer for remanufacture to a PM level that is at least
				equivalent to a Tier 2 emission standard; and
											(II)certified by the
				engine manufacturer as meeting the emission standards for new vehicles for the
				applicable engine power group established by the Environmental Protection
				Agency as in effect on the date on which the engine is remanufactured.
										(v)Idle reduction
				control technologyFor an idle reduction control technology, the
				technology shall be—
										(I)installed on a
				diesel engine or vehicle;
										(II)included on a
				list of verified retrofit technologies maintained by the Environmental
				Protection Agency or the California Air Resources Board; and
										(III)certified by
				the installer as having been installed in accordance with the specifications
				included on the list referred to in subclause (II) for achieving a reduction in
				1 or more air quality criteria for air pollutants under section 109 of the
				Clean Air Act (42 U.S.C. 7409).
										(5)Eligible
				entityThe term eligible entity means an entity that
				has entered into a prime contract or agreement with a State to carry out a
				covered highway construction project.
							(6)Off-road diesel
				equipment
								(A)In
				generalThe term off-road diesel equipment means a
				vehicle, including covered equipment, that is—
									(i)powered by a
				nonroad diesel engine of not less than 50 horsepower; and
									(ii)not intended for
				highway use.
									(B)InclusionsThe
				term off-road diesel equipment includes a backhoe, bulldozer,
				compressor, crane, excavator, generator, and similar equipment.
								(C)ExclusionsThe
				term off-road diesel equipment does not include a locomotive or
				marine vessel.
								(7)On-road diesel
				equipmentThe term on-road diesel equipment means
				any self-propelled vehicle that—
								(A)operates on
				diesel fuel;
								(B)is designed to
				transport persons or property on a street or highway; and
								(C)has a gross
				vehicle weight rating of at least 14,000 pounds.
								(8)PM2.5
				nonattainment or maintenance areaThe term
				PM2.5 nonattainment or maintenance area
				means a nonattainment or maintenance area designated under section 107(d)(6) of
				the Clean Air Act (42 U.S.C. 7407(d)(6)).
							(b)Highway
				construction projects for PM2.5 nonattainment and
				maintenance areasSubject to subsection (c)(2), all covered
				equipment used on a covered highway construction project within a
				PM2.5 nonattainment or maintenance area shall have
				installed and employ diesel emission control technology.
						(c)Funding for
				costs of acquiring and installing emission control technology
							(1)In
				generalThe Secretary shall approve as part of the Federal share
				of the cost of a covered highway construction project an amount equal to the
				amount required to be expended under paragraph (2) for the purpose of acquiring
				and installing diesel emission control technology.
							(2)Required
				expenditureA State shall be in compliance with subsection (b)
				with respect to a covered highway construction project, if, in order to comply
				with subsection (b), the State expends an amount that is equal to the lesser
				of—
								(A)1 percent of the
				cost of the project; or
								(B)the amount
				necessary to install diesel emission control technology on all covered
				equipment used on the project.
								(3)Use of
				amountsA State may use amounts provided to the State under
				section 149 to meet the requirements of subsection (b).
							(d)Implementation
							(1)Plan for
				eligible entitiesAs soon as practicable after the date on which
				a State awards a construction contract for a covered highway construction
				project to an eligible entity, the eligible entity shall submit to the State a
				written plan that includes—
								(A)an estimate of
				the quantity of equipment that the eligible entity intends to operate
				onsite;
								(B)any relevant
				information on each piece of equipment the eligible entity intends to operate
				onsite, including—
									(i)the vehicle
				serial number, identifier, type, manufacturer, model, and model year;
				and
									(ii)the engine
				serial number, manufacturer, model, engine family, model year, horsepower, and
				displacement;
									(C)an estimate of
				the number of hours that the eligible entity expects to operate each piece of
				equipment onsite;
								(D)the options for
				modifying any covered equipment to employ diesel emission control technology,
				including—
									(i)an itemized
				estimate of the reasonable expected cost of modifying each piece of covered
				equipment to reduce the emissions of that equipment;
									(ii)a reasonable
				estimate of the emission reduction that would directly result from each
				modification;
									(iii)a reasonable
				estimate of the time required to perform each modification; and
									(iv)a reasonable
				estimate of the impact that each modification would have on the schedule of the
				covered highway construction project; and
									(E)at the discretion
				of the eligible entity, the options for modifying equipment that is not covered
				equipment to employ diesel emission control technology, including the estimates
				required under clauses (i), (ii), (iii), and (iv) of subparagraph (D).
								(2)Supplemental
				plan for subcontractorsIf the total estimated cost of the
				modifications described in paragraph (1)(D) that is submitted by an eligible
				entity to a State in accordance with paragraph (1) is less than the amount
				required to be expended by the eligible entity under subsection (c)(2)(A), the
				eligible entity shall submit to the State a supplemental written plan that
				includes, with respect to the equipment that a subcontractor of the eligible
				entity intends to operate onsite, the information required to be submitted
				under paragraph (1).
							(3)Bidder
				requirementsBy change order and in accordance with the
				requirements and procedures of this subsection, a State shall require the
				successful bidder of a covered highway construction project to install and use
				diesel emission control technology on the pieces of covered equipment selected
				by the State as having the greatest potential of meeting the requirements of
				subsection (b).
							(4)Structure of
				change orderA State may structure a change order as the State
				determines to be necessary, if the State determines that the change order does
				not—
								(A)materially delay
				the commencement of construction of the covered highway construction
				project;
								(B)materially
				increase the time required to carry out the covered highway construction
				project;
								(C)cause any
				material interruption of the covered highway construction project;
								(D)increase any risk
				to the safety or health of any construction worker of the covered highway
				construction project; or
								(E)result in the
				successful bidder for the covered highway construction project recovering less
				than 100 percent of the cost of implementing each diesel emission control
				technology.
								(e)Savings
				clauseNothing in this section modifies or otherwise affects any
				authority or restrictions established under the Clean Air Act (42 U.S.C. 7401
				et
				seq.).
						.
			(b)ApplicabilitySection
			 330 of title 23, United States Code, as added by this section, shall apply to
			 each highway construction project that is initiated, as determined by the
			 Secretary, after the date that is 30 days after the date of enactment of this
			 Act.
			(c)Technical
			 amendmentThe analysis for chapter 3 of title 23, United States
			 Code is amended by adding at the end the following:
				
					
						Sec. 330. Construction
				equipment and
				vehicles.
					
					.
			3.Public
			 transportation construction projects
			(a)In
			 generalChapter 53 of title 49, United States Code, is amended by
			 adding at the end the following:
				
					5341.Construction
				equipment and vehicles
						(a)DefinitionsIn
				this section:
							(1)Change
				orderThe term change order means a written document
				that—
								(A)modifies any
				provision of a contract to carry out a covered public transportation
				construction project; and
								(B)is issued by a
				recipient that is a party to that contract to implement a diesel emission
				control technology.
								(2)Covered
				equipment
								(A)In
				generalThe term covered construction equipment
				means any off-road diesel equipment and any on-road diesel equipment that is
				operated on a covered public transportation construction project for not less
				than 80 hours over the life of the project.
								(B)ExclusionsThe
				term covered construction equipment does not include—
									(i)equipment with an
				engine that meets or exceeds any particulate matter emission standards for the
				applicable engine power group issued by the Environmental Protection Agency
				relating to particulate matter exhaust for new diesel engines that are in
				effect on the date on which the public transportation construction project
				commences;
									(ii)equipment with a
				diesel exhaust control technology that was installed during the 6-year period
				ending on the date of award of the contract for the covered public
				transportation construction project;
									(iii)large cranes,
				such as Sky cranes or Link Belt crashes, that are responsible for critical lift
				operations, if the emission control technology would adversely affect lift
				capacity; and
									(iv)additional or
				replacement equipment brought on the job site after work has commenced to
				prevent or remedy harm to human beings or to address an emergency.
									(3)Covered public
				transportation construction project
								(A)In
				generalThe term covered public transportation construction
				project means a project that receives Federal funding for the
				construction of a public transportation facility.
								(B)InclusionsThe
				term covered public transportation construction project
				includes—
									(i)projects funded,
				in whole or in part, by amounts from the Mass Transit Account of the Highway
				Trust Fund; and
									(ii)projects funded,
				in whole or in part, by amounts from the general fund of the Treasury.
									(4)Diesel emission
				control technology
								(A)In
				generalSubject to subparagraph (B), the term diesel
				emission control technology means a technology that—
									(i)is—
										(I)a diesel exhaust
				control technology;
										(II)a diesel engine
				upgrade;
										(III)a diesel engine
				repower; or
										(IV)an idle
				reduction control technology; and
										(ii)reduces
				PM2.5 emissions from covered equipment by—
										(I)not less than 85
				percent control of any emission of particulate matter; or
										(II)the maximum
				achievable reduction of any emission of particulate matter.
										(B)Criteria
									(i)In
				generalTo be considered a diesel emission control
				technology, the technology described in subparagraph (A)(i) shall meet
				the criteria described in clauses (ii) through (v), as applicable.
									(ii)Diesel exhaust
				control technologyFor a diesel exhaust control technology, the
				technology shall be—
										(I)installed on a
				diesel engine or vehicle;
										(II)included on a
				list of verified retrofit technologies maintained by the Environmental
				Protection Agency or the California Air Resources Board; and
										(III)certified by
				the installer as having been installed in accordance with the specifications
				included on the list referred to in subclause (II) for achieving a reduction in
				1 or more air quality criteria for air pollutants under section 109 of the
				Clean Air Act (42 U.S.C. 7409).
										(iii)Diesel engine
				upgradeFor a diesel engine upgrade, the upgrade shall be
				performed on an engine that is—
										(I)rebuilt using new
				components that collectively appear as a system, such as a kit, on a list of
				verified retrofit technologies maintained by the Environmental Protection
				Agency or the California Air Resources Board; and
										(II)certified by the
				installer to have been installed in accordance with the specifications included
				on the list referred to in subclause (I) for achieving a reduction in 1 or more
				air quality criteria for air pollutants under section 109 of the Clean Air Act
				(42 U.S.C. 7409).
										(iv)Diesel engine
				repowerFor a diesel engine repower, the repower shall be
				conducted on a new or remanufactured diesel engine that is—
										(I)installed as a
				replacement for an engine used in the existing equipment, subject to the
				condition that the replaced engine is—
											(aa)used for
				scrap;
											(bb)permanently
				disabled; or
											(cc)returned to the
				original manufacturer for remanufacture to a PM level that is at least
				equivalent to a Tier 2 emission standard; and
											(II)certified by the
				engine manufacturer as meeting the emission standards for new vehicles for the
				applicable engine power group established by the Environmental Protection
				Agency as in effect on the date on which the engine is remanufactured.
										(v)Idle reduction
				control technologyFor an idle reduction control technology, the
				technology shall be—
										(I)installed on a
				diesel engine or vehicle;
										(II)included on a
				list of verified retrofit technologies maintained by the Environmental
				Protection Agency or the California Air Resources Board; and
										(III)certified by
				the installer as having been installed in accordance with the specifications
				included on the list referred to in subclause (II) for achieving a reduction in
				1 or more air quality criteria for air pollutants under section 109 of the
				Clean Air Act (42 U.S.C. 7409).
										(5)Eligible
				entityThe term eligible entity means an entity that
				has entered into a prime contract or agreement with a recipient to carry out a
				covered public transportation construction project.
							(6)Off-road diesel
				equipment
								(A)In
				generalThe term off-road diesel equipment means a
				vehicle, including covered equipment, that is—
									(i)powered by a
				nonroad diesel engine of not less than 50 horsepower; and
									(ii)not intended for
				highway use.
									(B)InclusionsThe
				term off-road diesel equipment includes a backhoe, bulldozer,
				compressor, crane, excavator, generator, and similar equipment.
								(C)ExclusionsThe
				term off-road diesel equipment does not include a locomotive or
				marine vessel.
								(7)On-road diesel
				equipmentThe term on-road diesel equipment means
				any self-propelled vehicle that—
								(A)operates on
				diesel fuel;
								(B)is designed to
				transport persons or property on a street or highway; and
								(C)has a gross
				vehicle weight rating of at least 14,000 pounds.
								(8)PM2.5
				nonattainment or maintenance areaThe term
				PM2.5 nonattainment or maintenance area
				means a nonattainment or maintenance area designated under section 107(d)(6) of
				the Clean Air Act (42 U.S.C. 7407(d)(6)).
							(9)RecipientThe
				term recipient means an entity that receives Federal funding to
				carry out a covered public transportation construction project.
							(b)Public
				transportation construction projects for PM2.5
				nonattainment and maintenance areasSubject to subsection (c)(2), all covered
				equipment used on a covered public transportation construction project within a
				PM2.5 nonattainment or maintenance area shall have
				installed and employ diesel emission control technology.
						(c)Funding for
				costs of acquiring and installing emission control technology
							(1)In
				generalThe Secretary shall approve as part of the Federal share
				of the cost of a covered public transportation construction project an amount
				equal to the amount required to be expended under paragraph (2) for the purpose
				of acquiring and installing diesel emission control technology.
							(2)Required
				expenditureA recipient shall be in compliance with subsection
				(b) with respect to a covered public transportation construction project if, in
				order to comply with subsection (b), the recipient expends an amount that is
				equal to the lesser of—
								(A)1 percent of the
				cost of the project; or
								(B)the amount
				necessary to install emission control technology on all covered equipment used
				on the project.
								(3)Use of
				amountsA recipient may use amounts provided to the recipient
				under section 149 of title 23, United States Code, to meet the requirements of
				subsection (b).
							(d)Implementation
							(1)Plan for
				eligible entitiesAs soon as practicable after the date on which
				a recipient awards a construction contract for a covered public transportation
				construction project to an eligible entity, the eligible entity shall submit to
				the recipient a written plan that includes—
								(A)an estimate of
				the quantity of equipment that the eligible entity intends to operate
				onsite;
								(B)any relevant
				information on each piece of equipment the eligible entity intends to operate
				onsite, including—
									(i)the vehicle
				serial number, identifier, type, manufacturer, model, and model year;
				and
									(ii)the engine
				serial number, manufacturer, model, engine family, model year, horsepower, and
				displacement;
									(C)an estimate of
				the number of hours that the eligible entity expects to operate each piece of
				equipment onsite;
								(D)the options for
				modifying any covered equipment to employ diesel emission control technology,
				including—
									(i)an itemized
				estimate of the reasonable expected cost of modifying each piece of covered
				equipment to reduce the emissions of that equipment;
									(ii)a reasonable
				estimate of the emission reduction that would directly result from each
				modification;
									(iii)a reasonable
				estimate of the time required to perform each modification; and
									(iv)a reasonable
				estimate of the impact that each modification would have on the schedule of the
				covered public transportation construction project; and
									(E)at the discretion
				of the eligible entity, the options for modifying equipment that is not covered
				equipment to employ diesel emission control technology, including the estimates
				required under clauses (i), (ii), (iii), and (iv) of subparagraph (D).
								(2)Supplemental
				plan for subcontractorsIf the total estimated cost of the
				modifications described in paragraph (1)(D) that is submitted by an eligible
				entity to a recipient in accordance with paragraph (1) is less than the amount
				required to be expended by the eligible entity under subsection (c)(2)(A), the
				eligible entity shall submit to the recipient a supplemental written plan that
				includes, with respect to the equipment that a subcontractor of the eligible
				entity intends to operate onsite, the information required to be submitted
				under paragraph (1).
							(3)Bidder
				requirementsBy change order and in accordance with the
				requirements and procedures of this subsection, a recipient shall require the
				successful bidder of a covered public transportation construction project to
				install and employ diesel emission control technology on the pieces of covered
				equipment selected by the recipient as having the greatest potential of meeting
				the requirements of subsection (b).
							(4)Structure of
				change orderA recipient may structure a change order as the
				recipient determines to be necessary, if the recipient determines that the
				change order does not—
								(A)materially delay
				the commencement of construction of the covered public transportation
				construction project;
								(B)materially
				increase the time required to carry out the covered public transportation
				construction project;
								(C)cause any
				material interruption of the covered public transportation construction
				project;
								(D)increase any risk
				to the safety or health of any construction worker of the covered public
				transportation construction project; or
								(E)result in the
				successful bidder for the covered public transportation construction project
				recovering less than 100 percent of the cost of implementing each diesel
				emission control technology.
								(e)Savings
				clauseNothing in this section shall be construed to modify or
				otherwise affect any authority or restriction established under the Clean Air
				Act (42 U.S.C. 7401 et
				seq.).
						.
			(b)ApplicabilitySection
			 5341(b) of title 49, United States Code, as added by this section, shall apply
			 to each public transportation construction project that is initiated, as
			 determined by the Secretary of Transportation, after the date that is 30 days
			 after the date of enactment of this Act.
			(c)Clerical
			 amendmentThe analysis for chapter 53 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					
						5341. Construction equipment
				and
				vehicles.
					
					.
			4.Report to
			 Congress
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Transportation shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives, the
			 Committee on Environment and Public Works of the Senate, and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate a report that describes the
			 manners by which section 330 of title 23, United States Code (as added by
			 section 2 of this Act) and section 5341 of title 49, United States Code (as
			 added by section 3 of this Act) have been implemented, including the quantity
			 of covered equipment serviced under those sections and the costs associated
			 with servicing the covered equipment.
			(b)Information
			 from StatesThe Secretary shall require States and recipients, as
			 a condition of receiving amounts under this Act or under the provisions of any
			 amendments made by this Act, to submit to the Secretary any information that
			 the Secretary determines necessary to complete the report under subsection
			 (a).
			
